Citation Nr: 0300290	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted in 
order reopen a claim for entitlement to service connection 
for a left knee injury, to include traumatic arthritis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  He also has approximately one year and 
eight months of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the 
veteran's claim of service connection for a left knee 
injury to include arthritis.  Further development will be 
conducted on the issue of service connection for a left 
knee injury to include arthritis, on a de novo basis.  The 
Board is undertaking additional development on the 
veteran's claim of entitlement to service connection for a 
left knee injury to include arthritis, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  In November 1973 the RO denied the veteran's claim for 
entitlement to service connection for a left knee injury.  
The veteran did not perfect an appeal of this decision.

3.  The evidence received subsequent to the November 1973 
rating decision is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence received since the RO's November 
1973 unappealed decision is new, and material and the 
requirements to reopen the veteran's claim of entitlement 
to a left knee injury, to include arthritis have been met. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply 
to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date, with the 
exception of the amendments relating to claims to reopen 
previously denied claims and as such are not applicable to 
the current case. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim. With regard to the 
instant case, the information and evidence needed is that 
which would demonstrate that new and material evidence has 
been submitted in order to reopen a claim for service 
connection for left knee injury to include arthritis was 
warranted.  Such action was accomplished by means of 
statement of the case, and the supplemental statements of 
the case from the RO to the veteran.  In May 2001 the RO 
informed the veteran of the provisions of the VCAA as well 
as informing the veteran that he needed to identify 
relevant evidence and provide contact information.  These 
documents informed the veteran of the relevant criteria, 
and evidence needed, by which left knee injury to include 
arthritis could be granted.  He was also notified of the 
information needed through letters from VA seeking 
additional evidence.  He was advised that he was to 
furnish the names and addresses of all health care 
providers, who have treated him for his left knee injury 
to include arthritis, which were not currently of record.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by 
the letters sent to the appellant.  The Board concludes 
that all pertinent evidence has been obtained, and that no 
further development as far as reopening the claim is 
warranted.  The Board finds that the VA has satisfied the 
requirements of the VCAA.  


FACTUAL BACKGROUND

The law provides that service connection may be granted 
for a disability resulting from disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. § 1131 (West 1991 
and Supp. 2002).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2002).

The evidence of record at the time of the November 1973 
rating decision is briefly summarized.  The veteran's 
service medical records (SMR's) show treatment in June 
1964 where the veteran reported that he hurt his left knee 
in April when people fell on the knee and that he was in 
the hospital 24 days.  During his time in the hospital the 
veteran stated that he was in traction for 4 days.  The 
examination found no edema or crepitus, and noted that he 
had medial condylar tenderness.  At the time of the 
veteran's discharge examination he gave no history of knee 
related complaints.  The lower extremities were clinically 
evaluated as normal.

The veteran underwent a VA examination in October 1973.  
Examination of the left knee was noted as completely 
negative.  There was no swelling, crepitations, or 
limitation of motions in any direction.  The diagnosis was 
old injury of the left knee, with no apparent residuals 
and non-symptomatic.

Service connection for left knee injury was denied by the 
RO in November 1973.  At that time the RO determined that 
there was no clinical evidence of a diagnosis of a current 
left knee disability.  The veteran was notified of that 
decision and of his appellate rights.  Following receipt 
of a notice of disagreement the veteran was furnished a 
statement of the case.  He did not file a substantive 
appeal.  Accordingly, the November 1973 decision is final.  
38 U.S.C.A. § 7105 (West 1991).  However, the veteran may 
reopen his claims by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a) (2002).

The evidence received subsequent to the last final 
decision is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently 
false or untrue, or is beyond the competence of the person 
making the assertion.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).

The evidence received since the November 1973 decision 
includes VA and private treatment records dated from 1993 
to 2001.  These records show that the veteran has received 
treatment for arthritis of the left knee.


I. ANALYSIS

To summarize, lay statements are considered to be 
competent evidence when describing the symptoms of a 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical 
causation or diagnosis, only individuals possessing 
specialized training and knowledge are competent to render 
an opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The evidence does not show that the veteran possesses 
medical expertise and it is has not been contended 
otherwise.

In this regard the additional evidence received since the 
November 1973 RO decision includes VA and private medical 
record which confirm for the first time a post service 
disability of the left knee, diagnosed as arthritis.  As 
such, the Board finds the additional evidence new and 
material and his claim for entitlement to service 
connection for a left knee injury is reopened.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
left knee injury to include arthritis, is granted and to 
this extent only the claim is allowed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

